 



Exhibit 10.1
(STRATEX NETWORKS LOGO) [f22840f2284000.gif]
Paul Kennard
170 Rose Orchard Way
San Jose, CA 95134
     Re:     Employment Agreement
Dear Paul:
     This letter sets forth the terms of your continued employment with DMC
Stratex Networks, Inc. (the “Company”) as well as our understanding with respect
to any termination of that employment relationship. This Agreement is effective
as of May 14, 2002.
     1. Position and Duties. You are employed by the Company as its Vice
President of Product Development and Chief Technical Officer, reporting to me.
You accept continued employment with the Company on the terms and conditions set
forth in this Agreement, and you agree to devote your full business time, energy
and skill to your duties at the Company.
     2. Term of Employment. Your employment with the Company is for no specified
term, and may be terminated by you or the Company at any time, with or without
cause, subject to the provisions of Paragraphs 4 and 5 below.
     3. Compensation. You will be compensated by the Company for your services
as follows:
          (a) Salary: Effective July 1, 2002, you will be paid a monthly base
salary of $21,875.00, less applicable withholding, in accordance with the
Company’s normal payroll procedures. Your salary may be reviewed from time to
time, and may be subject to adjustment based upon various factors including, but
not limited to, your performance and the Company’s profitability. Any adjustment
to your salary shall be made at the sole discretion of the Company. Your base
salary will not be reduced except as part of a salary reduction program that
similarly affects all members of the executive staff reporting to the Chief
Executive Officer of the Company.
          (b) Bonus: To the extent that the Company has one, you will be
eligible to participate in any Company executive incentive bonus plan.
          (c) Benefits: You will have the right, on the same basis as other
employees of the Company, to participate in and to receive benefits under any
Company medical, disability or other group insurance plans, as well as under the
Company’s business expense reimbursement and other policies. You will accrue
paid vacation in accordance with the Company’s vacation policy or other
arrangements made by the Company.

1



--------------------------------------------------------------------------------



 




Kennard Employment Agreement
     4. Voluntary Termination. In the event that you voluntarily resign from
your employment with the Company, or in the event that your employment
terminates as a result of your death, you will be entitled to no compensation or
benefits from the Company other than those earned under Paragraph 3 through the
date of your termination. You agree that if you voluntarily terminate your
employment with the Company for any reason, you will provide the Company with at
least 10 days’ written notice of your resignation. The Company shall have the
option, in its sole discretion, to make your resignation effective at any time
prior to the end of such notice period, provided the Company pays you an amount
equal to the base salary you would have earned through the end of the notice
period.
     5. Other Termination. Your employment may be terminated under the
circumstances set forth below.
          (a) Termination by Disability. If, by reason of any physical or mental
incapacity, you have been or will be prevented from performing your then-current
duties under this Agreement for more than three consecutive months, then, to the
extent permitted by law, the Company may terminate your employment without any
advance notice. Upon such termination, if you sign a general release of known
and unknown claims in a form satisfactory to the Company, the Company will
provide you with the severance payments and benefits described in
Paragraph 5(c). Nothing in this paragraph shall affect your rights under any
applicable Company disability plan; provided, however, that your severance
payments will be offset by any disability income payments received by you so
that the total monthly severance and disability income payments during your
severance period shall not exceed your then-current base salary.
          (b) Termination for Cause or Death: The Company may terminate your
employment at any time for cause (as described below). If your employment is
terminated by the Company for cause, or if your employment terminates as a
result of your death, you shall be entitled to no compensation or benefits from
the Company other than those earned under Paragraph 3 through the date of your
termination for cause. Provided, however, that if your employment terminates as
a result of your death, the Company will also pay your estate the prorated
portion of any incentive bonus that you would have earned during the incentive
bonus period in which your employment terminates; such prorated bonus will be
paid at the time that incentive bonus is paid to other Company employees.
     For purposes of this Agreement, a termination “for cause” occurs if you are
terminated for any of the following reasons: (i) theft, dishonesty, misconduct
or falsification of any employment or Company records; (ii) improper disclosure
of the Company’s confidential or proprietary information; (iii) any action by
you which has a material detrimental effect on the Company’s reputation or
business; (iv) your refusal or inability to perform any assigned duties (other
than as a result of a disability) after written notice from the Company to you
of, and a reasonable opportunity to cure, such failure or inability; or (v) your
conviction (including any plea of guilty or no contest) for any criminal act
that impairs your ability to perform your duties under this Agreement.
          (c) Termination Without Cause: The Company may terminate your
employment without cause at any time. If your employment is terminated by the
Company without cause, and you sign a

2



--------------------------------------------------------------------------------



 




Kennard Employment Agreement
general release of known and unknown claims in a form satisfactory to the
Company, you will receive the following severance benefits:
               (i) severance payments at your final base salary rate for a
period of twelve (12) months following your termination; such payments will be
made in accordance with the Company’s normal payroll practices;
               (ii) payment of the premiums necessary to continue your group
health insurance under COBRA until the earlier of (x) twelve (12) months
following your termination date; (y) the date you first became eligible to
participate in another employer’s group health insurance plan, or (z) the date
on which you are no longer eligible for COBRA coverage;
               (iii) the Company will pay you the prorated portion of any
incentive bonus that you would have earned during the incentive bonus period in
which your employment terminates; such prorated bonus will be paid to you at the
time that incentive bonus is paid to other Company employees;
               (iv) with respect to any stock options granted to you by the
Company, you will cease vesting upon your termination date; however, you will be
entitled to purchase any vested shares of stock that are subject to those
options until the earlier of (x) twelve (12) months following your termination
date, or (y) the date on which the applicable option(s) expires; except as set
forth in this subparagraph, your Company stock options will continue to be
subject to and governed by the applicable stock option agreements between you
and the Company;
               (v) payment of your then-provided Company car allowance for the
period described in subparagraph 5(c)(i); and
               (vi) outplacement assistance selected and paid for by the
Company.
          (d) Resignation for Good Reason: If you resign from your employment
with the Company for Good Reason (as defined in this paragraph), and such
resignation does not qualify as a Resignation for Good Reason Following a Change
of Control as set forth in subparagraph (e) below, and you sign a general
release of known and unknown claims in a form satisfactory to the Company, you
shall receive the severance benefits described in Paragraph 5(c). For purposes
of this paragraph, “Good Reason” means any of the following conditions, which
condition(s) remain in effect 60 days after written notice from you to the
Company’s Chief Executive Officer of said condition(s):
               (i) a reduction in your base salary of 20% or more, other than a
reduction that is similarly applicable to all members of the executive staff
reporting to the Chief Executive Officer of the Company; or
               (ii) a material reduction in your employee benefits, other than a
reduction that is similarly applicable to all members of the executive staff
reporting to the Chief Executive Officer of the Company; or

3



--------------------------------------------------------------------------------



 



Kennard Employment Agreement
               (iii) the relocation of the Company’s workplace at which you are
officed to a location that is more than 75 miles from the Company’s workplace
prior to such relocation.
     The foregoing condition(s) shall not constitute “Good Reason” if you do not
provide the Chief Executive Officer with the notice described above within
45 days after you first become aware of the condition(s).
          (e) Termination or Resignation For Good Reason Following a Change of
Control: If, within 18 months following any Change of Control (as defined
below), your employment is terminated by the Company without cause, or if you
resign from your employment with the Company for Good Reason Following a Change
of Control (as defined below), and you sign a general release of known and
unknown claims in a form satisfactory to the Company, you shall receive the
severance benefits described in Paragraph 5(c); provided, that the time period
set forth in subparagraph 5(c)(i), (ii to a maximum of 18 months), (iv)(x), and
(v) shall be increased by an additional twelve (12) months. In addition, you
shall receive a payment equal to the greater of (i) the average of the annual
incentive bonus payments received by you, if any, for the previous three years,
or (ii) your target incentive bonus for the year in which your employment
terminates. Such payment will be made to you within 15 days following your
execution of the general release of claims described above. The Company will
also accelerate the vesting of all unvested stock options granted to you by the
Company such that all of your Company stock options will be fully vested as of
the date of your termination/resignation.
     6. Change of Control/Good Reason.
          (a) For purposes of this Agreement, a “Change of Control” of the
Company shall mean:
               (i) The direct or indirect acquisition by any person or related
group of persons (other than an acquisition from or by the Company or by a
Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders which a
majority of the Continuing Directors who are not Affiliates or Associates of the
offeror do not recommend such stockholders accept;
               (ii) a change in the composition of the Board over a period of
thirty-six (36) months or less such that a majority of the Board members
(rounded up to the next whole number) ceases, by reason of one or more contested
elections for Board membership, to be comprised of individuals who are
Continuing Directors;
               (iii) a merger or consolidation in which the Company is not the
surviving entity, except for a transaction the principal purpose of which is to
change the state in which the Company is incorporated;

4



--------------------------------------------------------------------------------



 



Kennard Employment Agreement
               (iv) the sale, transfer or other disposition of all or
substantially all of the assets of the Company (including the capital stock of
the Company’s subsidiary corporations);
               (v) the complete liquidation or dissolution of the Company;
               (vi) any reverse merger in which the Company is the surviving
entity but in which securities possessing more than [forty percent (40%)] of the
total combined voting power of the Company’s outstanding securities are
transferred to a person or persons different from those who held such securities
immediately prior to such merger; or
               (vii) the acquisition in a single or series of related
transactions by any person or related group of persons (other than the Company
or by a Company-sponsored employee benefit plan) of beneficial ownership (
within the meaning of Rule 13d-3 of the Exchange Act) of securities possessing
more than [forty percent (40%)] of the total combined voting power of the
Company’s outstanding securities but excluding any such transaction or series of
related transactions that the Administrator of the Company Stock Option Plan
determines shall not be a Corporate Transaction.
For the purposes of this Agreement, the terms “Continuing Directors,” “Corporate
Transaction,” “Affiliate” and “Associate” shall have the meanings ascribed to
such terms in the Company’s Stock Option Plan.
          (b) For purposes of this Agreement, “Good Reason Following a Change of
Control” means any of the following conditions, which condition(s) remain in
effect 60 days after written notice from you to the Company’s Chief Executive
Officer of said condition(s):
               (i) a material and adverse change in your position, duties or
responsibilities for the Company, as measured against your position, duties or
responsibilities immediately prior to the Change of Control; or
               (ii) a reduction in your base salary as measured against your
base salary immediately prior to the Change in Control; or
               (iii) a material reduction in your employee benefits, other than
a reduction that is similarly applicable to all members of the executive staff
reporting to the Chief Executive Officer of the Company; or
               (iv) the relocation of the Company’s workplace at which you are
officed to a location that is more than 75 miles from the Company’s workplace
prior to such relocation for the Company.
The foregoing condition(s) shall not constitute “Good Reason Following a Change
of Control” if you do not provide the Chief Executive Officer with the notice
described above within 45 days after you first become aware of the condition(s).
     7. Confidential and Proprietary Information: As a condition of your
continued employment, and to the extent that you have not done so already, you
agree to sign and abide by

5



--------------------------------------------------------------------------------



 



Kennard Employment Agreement
the Company’s standard form of employee proprietary
information/confidentiality/assignment of inventions agreement.
     8. Termination Obligations.
          (a) You agree that all property, including, without limitation, all
equipment, proprietary information, documents, books, records, reports, notes,
contracts, lists, computer disks (and other computer-generated files and data),
and copies thereof, created on any medium and furnished to, obtained by, or
prepared by you in the course of or incident to your employment, belongs to the
Company and shall be returned to the Company promptly upon any termination of
your employment.
          (b) Upon your termination for any reason, and as a condition of your
receipt of any severance benefits hereunder, you will promptly resign in writing
from all offices and directorships then held with the Company or any affiliate
of the Company.
          (c) Following the termination of your employment with the Company for
any reason, you shall fully cooperate with the Company in all matters relating
to the winding up of pending work on behalf of the Company and the orderly
transfer of work to other employees of the Company. You shall also cooperate in
the defense of any action brought by any third party against the Company.
     9. Limitation of Payments and Benefits.
          To the extent that any of the payments and benefits provided for in
this Agreement or otherwise payable to you (the “Payments”) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), the amount of such Payments shall be
either:
                    the full amount of the Payments, or
                    a reduced amount which would result in no portion of the
Payments being subject to the excise tax imposed pursuant to Section 4999 of the
Code (the “Excise Tax”),
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by you,
on an after-tax basis, of the greatest amount of benefit. In the event that any
Excise Tax is imposed on the Payments, you will be fully responsible for the
payment of any and all Excise Tax, and the Company will not be obligated to pay
all or any portion of any Excise Tax.
     10. Other Activities. In order to protect the Company’s valuable
proprietary information, you agree that during your employment and for a period
of [one] year[s] following the termination of your employment with the Company
for any reason, you will not, as a compensated or uncompensated officer,
director, consultant, advisor, partner, joint venturer, investor, independent
contractor, employee or otherwise, provide any labor, services, advice or
assistance to any entity or its successor, which is a direct competitor of the
Company (and specifically identified as such in the Company’s Form 10K), unless
specifically permitted to do

6



--------------------------------------------------------------------------------



 



Kennard Employment Agreement
so in writing by the Company or its successor. You acknowledge and agree that
the restrictions contained in the preceding sentence are reasonable and
necessary, as there is a significant risk that your provision of labor,
services, advice or assistance to any of those competitors could result in the
inevitable disclosure of the Company’s proprietary information. You further
acknowledge and agree that the restrictions contained in this paragraph will not
preclude you from engaging in any trade, business or profession that you are
qualified to engage in.
     11. Dispute Resolution. In the event of any dispute or claim relating to or
arising out of your employment relationship with the Company, this Agreement, or
the termination of your employment with the Company for any reason (including,
but not limited to, any claims of breach of contract, wrongful termination or
age, sex, race, sexual orientation, disability or other discrimination or
harassment), you and the Company agree that all such disputes shall be fully,
finally and exclusively resolved by binding arbitration conducted by the
American Arbitration Association in Santa Clara County, California. You and the
Company hereby knowingly and willingly waive your respective rights to have any
such disputes or claims tried to a judge or jury. Provided, however, that this
arbitration provision shall not apply to any claims for injunctive relief by you
or the Company.
     12. Severability. If any provision of this Agreement is deemed invalid,
illegal or unenforceable, such provision shall be modified so as to make it
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions of this Agreement shall not in any way be affected.
     13. Applicable Withholding. All salary, bonus, severance and other payments
identified in this Agreement are subject to applicable withholding by the
Company.
     14. Assignment. In view of the personal nature of the services to be
performed under this Agreement by you, you cannot assign or transfer any of your
obligations under this Agreement.
     15. Entire Agreement. This Agreement and the agreements referred to above
constitute the entire agreement between you and the Company regarding the terms
and conditions of your employment, and they supersede all prior negotiations,
representations or agreements between you and the Company regarding your
employment, whether written or oral, including your Employment Agreement dated
December 1, 1998, with the Company. This Agreement sets forth our entire
agreement regarding the Company’s obligation to provide you with severance
benefits upon any termination of your employment, and you shall not be entitled
to receive any other severance benefits from the Company pursuant to any Company
severance plan, policy or practice.
     16. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of California.
     17. Modification. This Agreement may only be modified or amended by a
supplemental written agreement signed by you and an authorized representative of
the Company.

7



--------------------------------------------------------------------------------



 



Kennard Employment Agreement
     Paul, we look forward to continuing to work with you at DMC Stratex
Networks, Inc. Please sign and date this letter on the spaces provided below to
acknowledge your acceptance of the terms of this Agreement.
Sincerely,
DMC Stratex Networks, Inc.

     
By:
       /S/ Charles D. Kissner
 
   
 
       Charles D. Kissner
 
       Chairman and Chief Executive Officer

     I agree to and accept continued employment with DMC Stratex Networks, Inc.
on the terms and conditions set forth in this Agreement.

     
Date: June 26, 2002
  /S/ Paul Kennard
 
   
 
  Paul Kennard

8